Citation Nr: 0614903	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for passive-dependent 
personality disorder.

2.  Entitlement to service connection for spondylosis of the 
lumbar spine.

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran apparently had active duty for training from 
April 1975 to October 1975 and had active duty from January 
1978 to August 1978.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).

Procedural history

In a November 2002 rating decision, service connection was 
denied for passive-dependent personality disorder, 
spondylosis of the lumbar spine, and degenerative joint 
disease of the right shoulder.  The veteran filed a timely 
notice of disagreement, and the RO issued a statement of the 
case in April 2004.  The veteran perfected his appeal via the 
filing of a substantive appeal (VA Form 9) in June 2004.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In the November 2002 rating decision which forms the basis 
for this appeal, service connection was also denied for 
substance-induced mood disorder and poly-substance abuse, 
arthritis of the right knee, a left knee condition, arthritis 
of the right ankle, left ankle pain, bronchitis, and asthma.  
The veteran filed a timely notice of disagreement, and the RO 
issued a statement of the case in April 2004.  
In his June 2004 VA Form 9, the veteran indicated that he was 
only appealing the issues of entitlement to service 
connection for passive-dependent personality disorder, 
spondylosis of the lumbar spine and degenerative joint 
disease of the right shoulder.  Although the RO certified for 
appeal all service-connection issues from the November 2002 
rating decision, the issues on appeal are limited to the 
three above-mentioned ones.  See 38 C.F.R. § 19.35 (2005) [a 
VA Form 8, certification of appeal, is issued by an RO for 
administrative purposes only and does not confer or deprive 
the Board of jurisdiction of an issue].


REMAND

In a September 2004 statement, the veteran requested a Travel 
Board hearing.  He has not been scheduled for such a hearing.

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
travel board hearing at the RO.  The 
veteran should be notified of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his 
representative.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





